



 


 
D. Emerald Investments Ltd.
85 Medinat Ha Yehudim
Herzeliya, Israel


Attention: Mr. Roy Harel




Dear Sirs:


Reference is hereby made to (i) the Guaranty dated as of May 10, 2005 (the
“Guaranty”) by Polystick U.S. Corp. (the “Guarantor”) in favor of D. Emerald
Investments Ltd. (“Emerald”), (ii) the Pledge Agreement dated as of May 10, 2005
(the “Pledge Agreement”) between the Guarantor and Emerald and (iii) the Voting
Agreement dated May 11, 2004 between the Guarantor and Emerald (the “Voting
Agreement”).


Guarantor hereby (i) waives notice of the restatement and amendment of the
Convertible Note effected pursuant to an agreement between GSV, Inc. and Emerald
dated as of May 10, 2008, and (ii) consents and agrees that each reference to
the Convertible Note contained in the Guaranty, the Pledge Agreement and the
Voting Agreement shall be deemed a reference to the Amended and Restated
Promissory Note dated the date hereof executed to Emerald by GSV, Inc. The
Guarantor hereby acknowledges and confirms the full force and effect of the
Guaranty, the Pledge Agreement and the Voting Agreement.



  Very truly yours,       POLYSTICK U.S. CORP.               By   /s/ Sagi
Matza                                                                             
 
  Sagi Matza  
 
  President

 

--------------------------------------------------------------------------------


 






     